Citation Nr: 0420008	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  95-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
hypertension with abnormal EKG and tortuosity of the thoracic 
aorta with exertional angina and coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1951 through January 1954 and from 
July 1954 through November 1958.  His awards and decorations 
included the Combat Infantryman Badge.

In September 2002, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to rating in excess 
of 60 percent for hypertension with abnormal EKG and 
tortuosity of the thoracic aorta with exertional angina and  
(CAD).  The Board also denied entitlement to service 
connection for bilateral pes planus and entitlement to a 
compensable rating for malaria.  

The veteran disagreed with the Board's decision regarding his 
appeal for an increased rating for his service-connected 
cardiovascular disorder and filed a timely appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran did not contest the Board's decision regarding 
his claim for service connection for pes planus and his claim 
for an increased rating for malaria.  Accordingly, those 
issues are no longer before the Board and will no be 
considered below.  

On November 25, 2003, pursuant to a joint motion of the 
parties (joint motion), the Court vacated the Board's 
decision with respect to the veteran's claim for an increased 
rating for cardiovascular disability.  That matter was 
remanded to the Board for readjudication consistent with the 
joint motion.

After reviewing the record, the Board is of the opinion that 
further development of this case is warranted prior to 
further consideration by the Board.  Accordingly, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The veteran's service-connected cardiovascular 
disorder is rated under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7007 (2003), the DC applicable to rating hypertensive 
heart disease.  

In the joint motion, the parties noted that in the September 
2002 decision, the Board had erred, because it had not 
considered whether the veteran had also been entitled to a 
separate rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) under the 
criteria set forth in 38 C.F.R. § 4.104, DC 7101 (2003).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (holding a 
veteran entitled as a matter of law to a separate rating 
where the symptomatology for one rating was not duplicative 
of or overlapping with the symptomatology of another rating).  

The criteria for rating hypertensive heart disease consists 
primarily of whether the veteran has congestive heart 
failure, and, if so, the frequency of episodes associated 
with such failure.  The criteria also includes the level at 
which the workload measured by METS causes dyspnea, fatigue, 
angina, dizziness or syncope.  DC 7007.  The criteria for 
rating hypertensive vascular disease consists of the 
veteran's level of systolic or diastolic readings.  DC 7101.  
Neither of the DC's in question, provides that a veteran may 
not be rated separately for hypertensive heart disease and 
hypertensive vascular disease.  

Pursuant to 38 C.F.R. § 4.25 (2003), the veteran's conditions 
are to be rated separately unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14 (2003).  If such conditions do represent the same 
disability, and the veteran is rated separately for each 
disability, he would be overcompensated for the actual 
impairment of his earning capacity.  Such ratings would 
constitute pyramiding of disabilities, a practice proscribed 
by 38 C.F.R. § 4.14.  The critical element is that none of 
the symptomatology of either the veteran's hypertensive heart 
disease or hypertensive vascular disease is duplicative of or 
overlapping with the symptomatology of the other.  Esteban, 6 
Vet. App. at 262. 

In the joint motion, the parties further agreed that the 
Board had erred by not considering the possibility of 
referring the case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for his service-connected hypertension.  38 C.F.R. 
§ 3.321(b) (2003).  In such cases, the evidence presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Finally, the joint motion noted that the Board had not 
considered the veteran's informal request for a total rating 
due to unemployability caused by service-connected disability 
(TDIU).  38 C.F.R. § 4.16 (2003).  The joint motion stated 
that the veteran had reasonably raised such an issue during a 
VA examination in April 2002.  In this regard, it should be 
noted that in addition to cardiovascular disease, service 
connection has been established for malaria, evaluated as 
noncompensably disabling.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final rules implementing the VCAA.  66 Fed. Reg. 
45620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a) (2003)).  



In light of the foregoing, additional development of this 
case is warranted prior to further appellate consideration by 
the Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Schedule the veteran for a 
cardiovascular examination to determine 
the extent of his service-connected 
hypertension with abnormal EKG and 
tortuosity of the thoracic aorta with 
exertional angina and CAD.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  In examining the veteran, the 
examiner must answer the following 
questions:

a.  Does the veteran have congestive 
heart failure?  If so, identify the 
frequency of any associated episodes 
during the past year.  For example, 
has the veteran had more than one 
episode of congestive heart failure 
in the past year?  Does the veteran 
have chronic congestive heart 
failure?

b.  What is the veteran's workload 
in terms of METS?  For example, does 
the veteran have a workload of less 
than 3 METS resulting in dyspnea, 
fatigue, angina, dizziness, or 
syncope, or left ventricular 
dysfunction with an ejection 
fraction of less than 30 percent?  
Does the veteran have a workload of 
greater than 3 METS but less than 5 
METS resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or 
left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent?  Note one MET (metabolic 
equivalent) is the energy cost of 
standing quietly at rest and 
representing an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  

c.  If a laboratory determination of 
METs cannot be done for medical 
reasons, the examiner must estimate 
the level of activity (expressed in 
METs and supported by specific 
examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.

d.  Is the veteran's hypertensive 
vascular disease (hypertension and 
isolated systolic hypertension) 
manifested primarily by a diastolic 
pressure of 100 or more; 110 or 
more; 120 or more; or 130 or more?  
e.  Is the veteran's systolic 
pressure predominantly 160 or more 
or predominantly 200 or more?  

f.  Does the veteran have a history 
of diastolic pressure of 100 or more 
which requires continuous medication 
for control?

g.  Is the symptomatology of the 
veteran's hypertensive heart disease 
and hypertensive vascular disease 
duplicative of or overlapping with 
the symptomatology of the other or 
are they separate entities, each 
having their own manifestations?  

h.  The examiner must also render an 
opinion as to the impact of the 
veteran's service-connected 
cardiovascular disorder on the 
veteran's ability to work.  That is, 
is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's service-connected 
cardiovascular disease precludes the 
veteran from obtaining or 
maintaining substantially gainful 
employment.

The rationale for all opinions must be 
set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 60 percent for his 
service-connected hypertension with 
abnormal EKG and tortuosity of the 
thoracic aorta with exertional angina and 
CAD.  In so doing, determine whether the 
case should be referred to the Director 
of the VA Compensation and Pension 
Service for possible approval of an 
extraschedular rating for the veteran's 
service-connected cardiovascular 
disorder(s).  38 C.F.R. § 3.321(b).  Also 
determine whether separate ratings are 
warranted for the veteran's hypertensive 
heart disease under 38 C.F.R. § 4.104, DC 
7007 and hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension) under 38 C.F.R. § 4.104, DC 
7101.  See Esteban.  Finally, adjudicate 
the issue of whether the veteran is 
entitled to a TDIU as a result of his 
service-connected disabilities.  If a 
rating in excess of 60 percent is not 
granted for the veteran's service-
connected hypertension with abnormal EKG 
and tortuosity of the thoracic aorta with 
exertional angina and CAD, furnish him 
and his representative a Supplemental 
Statement of the Case and afford them an 
opportunity to respond.  If the veteran 
disagrees with the decisions regarding 
extraschedular consideration, the 
assignment of separate ratings, or 
entitlement to TDIU, furnish him and his 
representative a Statement of the Case.  
Inform them of the steps necessary to 
perfect an appeal with respect to any of 
those claims.  Thereafter, if in order, 
the case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 


submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



